Title: From George Washington to Alexander Spotswood, May 1786
From: Washington, George
To: Spotswood, Alexander



[May 1786]

my lame horse; and for the lent of the one which Austin rid up. Mr Hunter (of Alexandria) is so obliging as to take him down, to you, and will bring mine up, if he is fit to move. if not, I will wait until you may write me, as I had rather send for him than have him travelled as quick as he must do to accompany the Stage.
Mrs Washington and the family here join me in every good wish for yourself, Mrs Spotswood and the rest of the family. With great estm & regard I am—Dr Sir Yr Most obedt & Affece Se⟨rvt⟩

Go: Washington


P.S. I pray your excuse for detaining your horse so long. to be honest, till I gave your letter a second reading, this day, I thought it was your request to have him sent down when mine came up—Why I should think so as there was no reason for it, and the letter contains no such request, is a little unaccountable—but this is the fact. Yrs &ca G. W——n

